IN THE SUPREME COURT OF PENNSYLVANIA
                             EASTERN DISTRICT


LAN TU TRINH,                                 : No. 40 EM 2022
                                              :
                    Petitioner                :
                                              :
                                              :
             v.                               :
                                              :
                                              :
KATHLEEN LIEN TRINH AND LT                    :
INTERNATIONAL BEAUTY SCHOOL, INC.,            :
                                              :
                    Respondents               :


                                      ORDER



PER CURIAM

      AND NOW, this 17th day of October, 2022, the Petition for Leave to File Petition

for Allowance of Appeal Nunc Pro Tunc is DENIED.